Title: To Thomas Jefferson from John Page, 30 August 1780
From: Page, John
To: Jefferson, Thomas



Dear Sir
Rosewell Augt. the 30th. 1780.

I had not the Pleasure of receiving your Letter till I was setting out on my Journey to Mannsfield, which I did not finish in less than 4. Weeks. Had not this been the case, you should before this have received my Acknowledgement of the Receipt of [that] Letter, with many Thanks for the friendly Sentiments it contained; and of the [obli]gations I think myself under to the executive for the particular Attention they paid to my Recommendation of Messrs. Anderson and [Seawell.] I have not yet learned what Success they have met with in the Execution of their Office but from the Zeal and Alacrity with which they set out, I make no Doubt they will do ample Justice to my Recommend[ation.]
I was informed today that the Grain which had been collected and stored in this County under the Specific Tax was lying wasting and exposed in such a Manner that several Persons had made that a Pretence for not sending in their Grain and others had declared they [never?] would send in any and it is not long Since I heard a similar Complaint respecting Tobacco, which has been evinced to the [Commissioners?] under the same Act, but particularly that it had not been cropped as they [Favor?] it, so as to be fit for Market. I mention these Things Sir as possibly through [the inattention?] of the Commissioners, or from Some other Cause, this may have been the Case in some other Counties to the great Injury of the Commonwealth. [It] may be in your Power to give such Instructions to the Commissioners as may remove the Inconveniencies now complained of and may prevent a Repetition of them.

I most heartily condole with you on the Defeat of our Troops under General Gates. Did not the General venture on too boldly, relying too much on a Continuance of his former good Fortune? I had no idea of his pushing on so rapidly towards Chas. Town. I conceived that no Operations would have been commenced in So. Carolina till Novr. However, Gates certainly knew better than I can pretend to know, what was best to be done, and may have only failed, by relying too much on Militia. May not this Affair at last turn out to our Advantage? May it not rouse up our Northern States to exert themselves more vigorously and bring about the Reduction of N. York? You see I have presumed upon the Liberty you gave me, and should you think yourself bound to answer this Letter you must thank yourself for it. Our Compts. & best Wishes to you your Lady & Family. I am dr. Sir Yrs. sincerely,

John Page

